                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 06, 2020
                IN THE UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

EVANSTON INSURANCE                    §
COMPANY,                              §
                                      §
                   Plaintiff,         §
                                      §
v.                                    §            Case No. 4:17-CV-2048
                                      §
OPF ENTERPRISES, LLC,                 §
                                      §
                   Defendant.         §

                                     ORDER
       On February 13, 2020, the Court entered an Order denying Plaintiff Evanston
Insurance Company’s (“Evanston”) motion for summary judgment and granting
Defendant OPF Enterprises, LLC’s (“OPF”) motion for summary judgment. ECF
No. 51. On February 27, 2020, OPF filed a motion for attorney’s fees and entry of
final judgment. ECF No. 54. The motion is DENIED as to attorney’s fees and
GRANTED as to entry of final judgment.

      OPF seeks attorney’s fees under the Texas Civil Practice and Remedies Code
§ 38.001(8), which allows a prevailing party to recover attorney’s fees for a breach
of contract claim. This is an action for Declaratory Judgment; no breach of contract
claim was ever asserted by either party. OPF, therefore, is not a prevailing party
under § 38.001(8) and cannot collect attorney’s fees. See Integon Nat’l Ins. Co. v.
Rizo, No. 14-CV-1641, 2016 WL 3647796, at *3 (N.D. Tex. Mar. 22, 2016).

      The Court will separately file an entry of final judgment.

      Signed at Houston, Texas, on March 6, 2020.

                                       ____________________________
                                           Dena Hanovice Palermo
                                         United States Magistrate Judge
